Citation Nr: 1206374	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-44 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant served on active duty from May 1989 to December 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision of the Roanoke, Virginia VA Regional Office (RO) that determined the appellant's character of discharge, under other than honorable conditions, was a bar to VA benefits.  In September 2008 and in September 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2011, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

The instant appeal arose as a preliminary consideration when the appellant filed claims of entitlement to service connection for posttraumatic stress disorder (PTSD), a skin condition, sleep apnea, chronic headaches, irritable bowel syndrome, and chronic fatigue.  See April 2007 VA Form 21-256.  He subsequently filed additional claims of entitlement to service connection for hypertension, hair loss, fibromyalgia, bilateral hearing loss, and tinnitus, that were received in February 2010.  These claims have not yet been adjudicated as the threshold issue to be addressed is whether the appellant has Veteran status; without such status, he is barred from receipt of VA benefits.  The Board finds herein that the appellant's character of discharge is not a bar to VA benefits.  Therefore, the aforementioned service connection claims are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The appellant was inducted into service in May 1989 and was administratively discharged in December 1991 under other than honorable conditions for a pattern of misconduct.

2. The appellant's service from May 1989 to December 1991 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.
CONCLUSION OF LAW

The character of the appellant's discharge (under other than honorable conditions) is not dishonorable, and is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge).  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

Under 38 C.F.R. § 3.12 a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability of death will be considered the result of the person's willful misconduct.  Id.

The appellant served on active duty from May 1989 to December 1991.  His service personnel records show he was separated under other than honorable conditions, and that the reason for such separation was a pattern of misconduct.  Specifically, he was cited for failing to maintain proper financial responsibility by cashing checks without sufficient funds; for being stopped because of driving drunk and failing a sobriety test (.09%); for stealing a Right Guard Stick deodorant (valued at $2.10); for being absent without leave (AWOL) from June 28, 1991 to July 2, 1991; and for two incidents of spousal abuse.  

In a subsequent March 2009 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits, as the "other than honorable" discharge in December 1991 was issued as a result of willful and persistent misconduct.

In various written statements and in testimony provided at September 2008 and September 2010 DRO hearings, and at the August 2011 Travel Board hearing, the appellant asserts that when he first enlisted in the U.S. Marine Corps at age 19, he intended to make a career out of his enlistment.  He served initially without incident, both during basic training and through his first assignment at Guantanamo Bay (where he married his now former spouse).  He was subsequently transferred to Camp Pendleton, California where he was deployed almost immediately to Southwest Asia for several months.  It was upon his return from his second deployment that his troubles began.  In particular, he started receiving notifications of missed payments on his truck, which his then spouse was supposed to have been paying while he was deployed.  He also discovered (happening upon a doctor's office bill for his spouse's abortion of a pregnancy acquired while he was deployed) that his spouse had been having an affair.  When he confronted her about the matter, it escalated into a verbal argument, and the police were called.  He and his spouse separated after that, and she was moved off base with the majority of their belongings while he was ordered by his superior to clean the house.  Believing that the order to clean the house was a mandated priority, he did not report for his regular duties, and was subsequently cited for being absent without authorization (AWOL).  Throughout these events, the appellant felt increasingly isolated and without a support system.  The stress caused him to turn to alcohol for relief, whereupon he was found to be driving under the influence (DUI).  As for the shoplifting of the deodorant stick, the appellant explained that he had just finished shopping at the Post Exchange (PX) when he happened upon some Marines with whom he had served in Cuba.  Relieved to be in the company of men who had known him from a period of service wherein he had not had any troubles, they talked for some time.  During the conversation, he remembered that he needed deodorant and picked up a ($2.10) stick without placing it in his shopping bag.  After they parted, he exited the PX only to recall that he had not yet paid for the deodorant in his hand.  When he returned to the PX to pay for the item he was arrested for shoplifting.  This incident was reported to his commanding officer, who decided that the appellant had had too many run-ins with military and civilian authorities, and commenced discharge proceedings against the appellant.  

The appellant contends that throughout the aforementioned incidents, he never intended to harm his then spouse, that it was not his regular habit to drink and drive, and that he did not intentionally go AWOL (as he sincerely believed he had been given leave to clean his house).  He also denied attempting to steal the deodorant stick, noting that he returned to the PX immediately after he realized he had accidentally left without paying for it.  He further noted that after service, he and his former spouse attempted to reconcile before divorcing a few years later.  He then single-handedly raised his daughter and did not have any more trouble with the law.

On close longitudinal review of the record, the Board finds that the record adequately supports the appellant's claim that his actions did not constitute willful and persistent misconduct.  Specifically, in an October 1991 recommendation for administrative discharge, by the appellant's captain, it is noted that his "initial performance was adequate," which supports the appellant's claim that until his deployment to Southwest Asia, he served without any problems.  Buttressing his claim also is his sergeant's October 1991 recommendation for administrative discharge, which states that the appellant's "problem started when the Company was deployed to South West Asia in January 1991.  [The appellant's] creditor started calling as soon as we arrived back from South West Asia.  Calling about furniture, car payment, phone bill."  Based on this statement, the Board finds credible the appellant's explanations that his overdrawn accounts ("bad checks") resulted from the actions of his former spouse who shared his accounts, and not from his own actions.  There is no evidence to the contrary.  Logic must prevail where it is incontrovertibly shown that the appellant was not available to pay such bills (as he was deployed), and that his former spouse was managing their finances.  

Regarding the incidents of spousal abuse and DUI, the appellant's service treatment records show that in July 1991, he was referred for treatment after he was arrested for making verbal threats against his spouse the prior evening when, while cutting cheese with a knife, he said to his spouse, "Before I let you hurt me again [emotionally] I'll cut your guts out.".  He then put his knife down and went for a walk to cool down.  His spouse called the military police who arrested him while he was at a playground trying to contact his first sergeant.  

The appellant's provider noted that although he had been married for 15 months, he had spent a total of only 4 months with his wife because of his deployments to Cuba (for 13 months) and to Saudi Arabia (for 3.5 months).  His wife had also had an affair while he was in Cuba.  The appellant had never [physically] abused his wife, and his last fight was in elementary school.  He was punished three weeks earlier for being absent from formation, but that was because he had been at home dealing with the stresses of his marital relationship.  The provider opined that he did not see any evidence of homicidal intent present.

In September 1991, the appellant was referred for treatment after he was arrested for a DUI.  It was noted that he had a history of spousal abuse and had received multiple punishments related to the fulfillment of financial obligations.  During this examination, the appellant presented as anxious and distressed over the state of his marriage, and noted that his problems started after his return from Saudi Arabia.  He reported having trouble sleeping and eating, and stated that he frequently felt alone and helpless.  His main concern was getting out of the Marines to "cut [his] losses," as he blamed his deployment for the end of his marriage, and admitted that he had been increasing his alcohol consumption for two months.

On the following day, the appellant was referred for mental health clinic evaluation.  It was noted that he had multiple stresses, including marital, financial, and criminal, and was experiencing adjustment difficulties secondary to his marital break-up and Marine life [under such circumstances].  He reported that he had been drinking 12 packs of beer per day until 10 days ago, and that he was very concerned about the effect his pending deployment in January 1992 would have on his marriage (after he had been deployed to Southwest Asia from January 1991 to April 1991).  

Based on the foregoing evidence, the Board finds that the appellant's actions did not constitute willful and persistent misconduct; rather, what is shown is a series of relatively minor offenses reflective of an inability to cope with overwhelming circumstances and an inadequate support system by an individual returning post-deployment from meritorious service .  Specifically, it is not shown that that he had a pattern of spousal abuse or that he ever [physically] abused his spouse or intended to bodily harm her.  Given the circumstances (i.e., the spouse's infidelity and duplicity), while verbal abuse is certainly not commendable, it is understandable. The evidence clearly shows that the appellant and his spouse argued heatedly on multiple occasions as their marriage broke down, which in turn was spurred by the stresses of his multiple deployments and her affair.  Likewise, the evidence does not show that the appellant had any extensive history of alcoholism.  Rather, he claims (and the evidence supports) that he turned to alcohol to escape the stress of his collapsing marriage and military career.  As is noted above, the simple drinking of alcoholic beverages is not, of itself, willful misconduct.  38 C.F.R. § 3.301(c)(2).  

Regarding the appellant's charge of larceny, the Board is persuaded by the appellant's forthright sworn testimony regarding the shoplifting charge.  His account is not contradicted by anything in the record.  The official response to this incident is the military equivalent of "piling on".

The Board finds noteworthy that the appellant served without incident prior to (and during) his deployment to Southwest Asia (receiving the award of a combat action ribbon).  It is quite understandable how a returnee from a combat zone deployment may have become overwhelmed by the circumstances the appellant encountered in the instant case.  The record suggests that he made great efforts to control his responses to such circumstances (that would have taxed the coping skills of all but the most resilient).  The Board finds that the appellant's inappropriate behaviors leading to his under conditions other than honorable discharge do not reflect a pattern of willful and persistent misconduct.  What the picture presented reflects instead is an individual's inability to cope in the face of overwhelming circumstances presented upon return from deployment. with an inadequate support system for such individual, and very harsh treatment of a combat veteran Marine.  The Board finds that the appellant's pattern of offenses in service leading to his discharge did not rise to the level of willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits.  


ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


